Motion Granted and Order filed March 15, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00561-CR
                              NO. 14-15-00562-CR
                                  ____________

                   AUGUSTIN C. GUTIERREZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1407147 and 1407148

                                    ORDER

      Appellant filed a motion to seal State’s Exhibit 63, the Presentence
Investigation Report, contained in volume 7 of the reporter’s record filed by
Tammy L. Adams. See Tex. R. App. P. 9.10.

      The motion is GRANTED and the following order is entered. See Tex. Code
Crim. Proc. art. 42.12 §9(j). Volume 7 of the reporter’s record is stricken and the
reporter, Tammy L. Adams, is ordered to re-file volume 7 under seal within 15
days of the date of this order.



                                  PER CURIAM